DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 16 June 2021 is acknowledged.  The traversal is on the ground(s) that the shared technical features of the claims is a special technical feature because the pigmented film of US 2014/0224423 A1 is not an ink surface coating as claimed.  This is not found persuasive because, since US 2015/0217547 A1 recites all the limitations of claim 1 as set forth in paragraph 9 below, the shared technical feature of the claims does not represent a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 June 2021.

Information Disclosure Statement
Foreign Patent Document #2 in the IDS filed 13 April 2020 has been lined through because it is not in the English language and there is no concise explanation of its relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: a, b, c, and d in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 19, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greb et al. (US 2015/0217547 A1).
	Greb et al. is directed to a layered structure comprising at least one film A containing polyvinyl acetal and one film B containing polyvinyl acetal disposed between two glass sheets (paragraph 0012).  Film A contains a non-transparent area obtained by inkjet printing, screen printing, or lamination (paragraph 0025).  Film A contains less than 16 wt% of plasticizer (paragraph 0037); film B preferably contains 22.0-32.0 wt% of plasticizer (paragraph 0036).  The polyvinyl alcohol content of the polyvinyl acetal of film A is 6-26 wt% (paragraph 0055); the polyvinyl alcohol content of the polyvinyl acetal of film B is 14-26 wt% (paragraph 0056).  Film A preferably contains 5-20 ppm of magnesium (i.e. an alkaline earth metal) ions (paragraph 0070).  Film B may be wedge shaped (0078).
	Regarding claim 19, Greb et al. do not teach the addition of any alkali metal ions - i.e. a concentration of zero ppm alkali metal ions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greb et al. (US 2015/0217547 A1) in view of Mannhein Astete et al. (US 2016/0243796 A1).
	Greb et al. teach all the limitations of claims 16 and 18, as outlined above, except for the claimed details regarding the shape of the non-transparent area obtained by printing.
	Mannhein Astete et al. teach the formation of an obscuration band around the edge of an automobile windshield to hind and protect the adhesive used to mount the glazing (paragraphs 0001-0004).  The adhesive has a minimum width of 19 mm (paragraph 0004), i.e. 1.9 cm.
	It would have been obvious to one of ordinary skill in the art to provide the non-transparent area of Greb et al. as a frame with a thickness of at least 1.9 cm from the edge of the windshield to hide and protect the mounting adhesive.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Greb et al. (US 2015/0217547 A1) in view of Reiss et al. (US 4,910,380 A).
	Greb et al. teach all the limitations of claim 17, as outlined above, except for the pigments to be used to form the non-transparent area.
	Reiss et al. disclose the application of an obscuration band as a window light masking frame on a motor vehicle window (column 1, lines 9-13).  The band may be formed from a black conductor to provide the band with an electrical function to allow for edge heating or the glazing 
	It would have been obvious to one of ordinary skill in the art to use the composition of Reiss et al. when forming the non-transparent area of Greb et al. to provide the resulting window with an edge that may be heated, allowing for glazing or removal of a glazing seal along the edge.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Greb et al. (US 2015/0217547 A1) in view of Smith et al. (US 2005/0234185 A1).
	Greb et al. teach all the limitations of claim 21, as outlined above, except for a ratio of alkali ions to alkaline earth metal ions of at least 1.  However, Greb et al. do teach the incorporation of magnesium ions into polyvinyl acetal film A (paragraph 0070) and that the polyvinyl acetal is preferably a polyvinyl butyral (paragraph 0051).
	Smith et al. is directed to laminated glass comprising a polyvinyl butyral sheet between glass sheets (paragraph 0002-0003).  The adhesion between polyvinyl butyral and glass can be controlled through the use of an adhesion control agent comprising potassium and magnesium salts (paragraph 0008).  Potassium is an alkali metal and magnesium is an alkaline earth metal.  The ratio of potassium ions to magnesium ions is preferably about 3:1 to 4:1 (paragraph 0010).
	It would have been obvious to one of ordinary skill in the art to add potassium ions to the polyvinyl acetal such that the layer contains a ratio of potassium ions to magnesium ions of about 3:1 to 4:1 to control the adhesion of the polyvinyl acetal to the glass.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Greb et al. (US 2015/0217547 A1) in view of Sienerth et al. (US 2017/0113520 A1).
	Greb et al. teach all the limitations of claim 25, as outlined above, except for the thicknesses of the glass plates.
	Sienerth et al. is directed to composite glass for an automobile (paragraphs 0001-0003).  The inner and outer glass sheets of the composite have thicknesses of 0.1-0.4 mm and 1.0 to 1.8 mm, respectively (paragraph 0010).  Using glass sheets with thicknesses in these ranges reduces the weight of the composite while maintaining high stability and break resistance (paragraph 0012).
	It would have been obvious to one of ordinary skill in the art to use inner and outer glass sheets having thicknesses of 0.1-0.4 mm and 1.0-1.8 mm, respectively, to reduce the weight of the laminate while maintaining high stability and break resistance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 17-20, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17, 20, and 25 of copending Application No. 16/956,877 (reference application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would understand an obscuration area to be non-transparent.  Moreover, it would have been obvious to one of ordinary skill in the art to combine the limitations of dependent claims, such as claim 16 
Regarding claims 19 and 20, copending Application No. 16/956,877 does not claim the addition of any alkali metal ions alkaline earth metal ions - i.e. a concentrations of zero ppm alkali metal ions and alkaline earth metal ions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, and 20 of copending Application No. 16/956,877 in view of Mannhein Astete et al. (US 2016/0243796 A1).
	Claims 15, 16, and 20 of copending Application No. 16/956,877 recite all the limitations of claim 16, as outlined above, except for providing the obscuration band at the edges of the glass sheet with a width of 0.5 to 20 cm.
	Mannhein Astete et al. teach the formation of an obscuration band around the edge of an automobile windshield to hind and protect the adhesive used to mount the glazing (paragraphs 0001-0004).  The adhesive has a minimum width of 19 mm (paragraph 0004), i.e. 1.9 cm.
	It would have been obvious to one of ordinary skill in the art to provide the obscuration band claimed in copending Application No. 16/956,877 at a width of at least 1.9 cm from the edge of the windshield to hide and protect the mounting adhesive.
This is a provisional nonstatutory double patenting rejection.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of copending Application No. 16/956,877 in view of Smith et al. (US 2005/0234185 A1).
	Smith et al. is directed to laminated glass comprising a polyvinyl butyral sheet between glass sheets (paragraph 0002-0003).  The adhesion between polyvinyl butyral and glass can be controlled through the use of an adhesion control agent comprising potassium and magnesium salts (paragraph 0008).  Potassium is an alkali metal and magnesium is an alkaline earth metal.  The ratio of potassium ions to magnesium ions is preferably about 3:1 to 4:1 (paragraph 0010).
	It would have been obvious to one of ordinary skill in the art to add potassium and magnesium ions to the polyvinyl acetal recited in claims 15 and 16 of copending Application No. 16/956,877 such that the layer contains a ratio of potassium ions to magnesium ions of about 3:1 to 4:1 to control the adhesion of the polyvinyl acetal to the glass.

Claims 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of copending Application No. 16/956,877 in view of Greb et al. (US 2015/0217547 A1).
	Claims 15 and 16 of copending Application No. 16/956,877 recite all the limitations of claims 22 and 23, as outlined above, except for the polyvinyl alcohol content of polyvinyl acetal PB and polyvinyl acetal PA.
	Greb et al. is directed to a layered structure comprising at least one film A containing polyvinyl acetal and less than 16 wt% plasticizer and one film B containing polyvinyl acetal and preferably 22-32 wt% plasticizer disposed between two glass sheets (paragraphs 0012 and 0056).  
	It would have been obvious to one of ordinary skill in the art to use polyvinyl acetals with polyvinyl alcohol contents within the ranges recited in instant claims 22 and 23 since the courts have held the selection of a known material (e.g. the polyvinyl acetals of Greb et al.) based on its suitability for its intended use (e.g. polyvinyl acetal resin layers used in laminated glass, one having less than 16 wt% plasticizer and the other having 22-32 wt% plasticizer) supported a prima facie obviousness determination.  See MPEP 2144.07.

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of copending Application No. 16/956,877 in view of Sienerth et al. (US 2017/0113520 A1).
	Claims 15 and 16 of copending Application No. 16/956,877 recite all the limitations of claim 25, as outlined above, except for the thickness of the glass sheets.
	Sienerth et al. is directed to composite glass for an automobile (paragraphs 0001-0003).  The inner and outer glass sheets of the composite have thicknesses of 0.1-0.4 mm and 1.0 to 1.8 mm, respectively (paragraph 0010).  Using glass sheets with thicknesses in these ranges reduces the weight of the composite while maintaining high stability and break resistance (paragraph 0012).
	It would have been obvious to one of ordinary skill in the art to use inner and outer glass sheets having thicknesses of 0.1-0.4 mm and 1.0-1.8 mm, respectively, to reduce the weight of the laminate while maintaining high stability and break resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787